Title: From Thomas Boylston Adams to William Smith Shaw, 31 August 1803
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William.
Philadelphia 31st: August 1803.

Your favour of the 24th: is before me, and I most ardently hope the information respecting the prospect of my mother’s recovery may not prove delusive. I expected a letter from my brother by this day’s mail, but am disappointed. My suspence & anxiety have been extreme for ten days past, and nothing but your letter, which assures me, that my mother was considerably better, has relieved my distress. My brother’s last letter left me hardly a ray of hope and I am yet fearful of having flattered myself too much, that I may Still have a mother living. I would have instantly Set out for Quincy, on the receipt of the first intelligence of her dangerous State, but the crisis of her disorder seemed to be so near, that I had no expectation of being able to reach home before it Should bee too late. God grant, that my apprehensions may not be realized.
You may readily conceive how troubled my Spirit has been, when in addition to the threatened calamity of my Mother’s death, I had to encounter the impression of your’s also; for having read seen in the New England Repertory, the death of William Shaw Esqr: of Quincy, announced, without date or age, I believed, for a Short time, that you must be the person as I could recollect no other of that name in Quincy—I soon after the first panick, remembered, that a Mr: Shaw had bought the place of old Capt Beale and of course concluded  that he was the person, whose death was reported.
I thought that I had acknowledged the receipt of the note of hand against Lt Cox—It came too late for me to take any steps to enforce payment—the Philadelphia frigate having gone down the River, a few days before, with all the crew on board. Shall I retain or return the Note?
I thank you for your attention to my friend—in sending your file of the P F—The punctuality, you have practised in forwarding my letters, has my thanks—I never doubted that you had always availed yourself of the best & safest conveyance—
Present me kindly to all—the Mail will close in a quarter of an hour, or I would write more largely—
Your’s faithfully
T B Adams—